 


109 HRES 771 IH: Expressing the sense of the House of Representatives that individuals who commit acts of sexual violence against minor children should be prosecuted to the fullest extent of the law.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 771 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Wilson of South Carolina (for himself, Mr. King of Iowa, and Mr. Pitts) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Expressing the sense of the House of Representatives that individuals who commit acts of sexual violence against minor children should be prosecuted to the fullest extent of the law. 
 
 
Whereas Congress has repeatedly passed laws to protect the safety of children in the United States and abroad; 
Whereas the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25) prohibits funds under such Act from being used to promote or advocate the legalization or practice of prostitution or sex trafficking; 
Whereas Congress finds that it is socially unacceptable for an adult to have a sexual relationship with an unmarried minor, and that such relationships can cause great psychological, emotional, and physical harm; 
Whereas according to a study by the Department of Education in 2004, nearly 10 percent of public school students in the United States have received unwanted sexual attention by school employees; 
Whereas some judges are not imposing the fullest penalties available against adults that commit acts of sexual violence against minor children; 
Whereas all recipients of funds under Title X of the Public Health Services Act of 1970 (42 U.S.C. 300 et seq.), should comply with State laws and regulations regarding the reporting of statutory rape; and 
Whereas according to a report by the United States Sentencing Commission in March of 2006, in the wake of the Supreme Court decision in United States v. Booker (2005), the percentage of criminal sexual abuse and sexual exploitation offenders who have received a sentence that is less than the sentence range recommended by the Sentencing Comission has increased: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)an unmarried minor should be unable to legally consent to a sexual relationship with an adult, and all such relationships should be prosecuted as statutory rape; 
(2)acts of sexual violence against children must be fully prosecuted under applicable Federal and State laws; 
(3)individuals who travel within the United States or abroad to engage in sex trafficking or sexual relationships with minors should be fully prosecuted under applicable Federal, State, and international laws; 
(4)all Federal agencies should comply with funding prohibitions regarding the practice of prostitution and sex trafficking; 
(5)acts of sexual violence against male and female minors should not receive disparate treatment with respect to plea bargains made and sentences imposed; 
(6)each State should make every effort to pass a law similar to the Jessica Lunsford Act, passed by the State of Florida in 2005, to demonstrate a strong commitment to fully protecting our Nation’s children; and 
(7)mandatory minimum sentences should be established for Federal and State criminal sexual abuse and sexual exploitation offenses.  
 
